UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: o Preliminary Proxy statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Pursuant to §240.14a-12 TIER TECHNOLOGIES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transactions applies: (2)Aggregate number of securities to which transactions applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: TIER TECHNOLOGIES, INC. 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia20191 Tier Technologies, Inc.’s February 8, 2011 earnings conference call will be available for telephone and website replays at 8 a.m. Eastern Time on Wednesday, February 9, 2011. A copy of the transcript of the call is attached hereto as Exhibit 99.1.The accompanying slide presentation was furnished by Tier as an exhibit to its Form 8-K filed with the SEC on February 7, 2011.
